Citation Nr: 1309074	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  12-19 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for residuals of a right knee meniscectomy, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1979 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Disabilities of the knee are considered under various rating criteria based upon limitations of range of motion, and subluxation or instability.

Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding. 38 C.F.R. § 4.14 (2012).  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003. VAOPGCPREC 23-97 (1997).  

During his February 2013 hearing, the Veteran argued that his January 2012 VA examination was inadequate as the examiner did not use a goniometer when determining the range of motion of the Veteran's right knee and that his reports of instability were not considered.  VA regulation states that the use of a goniometer in the measurement of limitation of motion is indispensable.  38 C.F.R. § 4.46.  The examiner must use a goniometer.  The VA examination may not have allowed the Veteran to be considered for all possible avenues towards an increased rating.  As the VA examination is inadequate, a new VA examination is in order.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the etiology of his service connected right knee disability.  All necessary testing must be conducted, including range of motion testing of the Veteran's left knee that discusses all functional limitations due to pain and other factors on repetition.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability had its onset during, or is otherwise related to, service, including the numerous complaints of pain and treatment as shown in his service treatment records.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



